Lazer, J. P.,
concurs in part and dissents in part, with the following memorandum. During the seven years of this second marriage for both parties, the wife of the highly affluent defendant sought no employment and engaged in leisure pursuits. The defendant, a very successful business entrepreneur, had an annual income that generally exceeded $100,000, most of which was protected through the use of four tax shelters. The defendant paid taxes on some $48,000 of his $110,000 income in 1980. He now protests the trial court’s maintenance allowance of $550 per week on the ground that it will consume too much of his gross income and my colleagues have voted to reduce that sum to $475 and to limit the award to five years’ duration.
The fact of the matter is that tax considerations will likely reduce the net cost to defendant of the maintenance payments to well below the $550 Special Term directed him to pay, while at the same time reducing the plaintiff’s net maintenance quite considerably. The equity realized by the plaintiff from the sale of the marital abode may well be reduced by the huge sums allegedly due her lawyer, and the sale of the property will involve additional expenses and likely subject her resources to the strain of acquiring or otherwise paying for housing accommodations. While plaintiff’s approximately seven-year marriage to a wealthy individual does not endow her with the right to his eternal support, her reduction to relative penury need not proceed as quickly and as sharply as the majority would have it. Defendant’s financial circumstances are better now than ever and his temporary reduction in income to achieve a huge benefit for his corporation provides no basis to modify Special Term’s wise exercise of discretion as to the appropriate amount of maintenance.
Therefore, I dissent from the result reached by the majority to the extent of the reduction in plaintiff’s maintenance, and as to that portion of the judgment, I vote to affirm.